DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (JP08278476), hereinafter Shinohara in view of Ouderkirk (U.S. Patent No. 9,841,598), hereinafter Ouderkirk, and further in view of Hoffman et al. (US 2009/0189584), hereinafter Hoffman.
	In reference to claim 1, Shinohara discloses a system (200) in Fig. 14 comprising:
	a head-mounted support structure (22);
	a display (23 in Fig. 14) having a display surface (surface coupled to the lens 5);

	the lens element (5) directly contacts the display surface of display panel 2 as shown in Fig. 14 and paragraph [27].
	Shinohara does not disclose the lens element is a non-rigid lens element and the non-rigid lens element is a clear gel. 
	In the same field of endeavor, Ouderkirk discloses a lens (122, 124 of Fig. 1 or 222 and 224 of Fig. 2) of a head up display using optical clear non-rigid lens element, for example light transmitted silicone (col. 7, lines 12-16). 
	It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to use the non-rigid lens element in Shinohara as taught by Ouderkirk to provide high quality optical performance with a minimum of artifacts, and is also robust enough to withstand normal handling and usage typical for eyeglasses (col. 1, lines 36-40).  
	The combination of Shinohara and Ouderkirk does not discloses the optical clear non-rigid element lens, silicone lens, is a clear gel.
	In the same field of endeavor, Hoffman discloses clear gel such as transparent silicone is used as transparent gel, clear gel (light transparent gel 55 may include a transparent silicone; paragraphs [51] and [54]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the transparent gel in the combination of Shinohara and Ouderkirk to enhance the light transmittance of the device (paragraph [54]). 
	In reference to claim 25, Shinohara discloses, in Fig. 14 that there is no gap is present between the display surface of display (panel 4) and the lens element (5), for example, the display panel and the convex lens is integrated (paragraph [27]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, Ouderkirk, Hoffman in view of Lee et al. (US 2015/0153825), hereinafter Lee.
	In reference to claim 3, Shinohara discloses the head-mounted support structure comprises a support structure (22) that supports the lens element (5) (Fig. 14).	Shinohara does not disclose an input-output unit component that aligned with an opening in the support structure portion.
	In the same field of endeavor, Lee discloses in Fig. 1a, a support structure portion (20) that supports a first lens element (10) and an input element (165 or 161) that is aligned with an opening in the support structure (opening space of the housing 20 provided for the touchpad 165 or input 161)  as shown in Fig. 1A.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the support structure portion with input-output element in Shinohara as taught by Lee for detecting movement information of the head-mounted display device, and controlling screen locking of the head-mounted display device according to the touch input on the at least one temple frame and the movement information (paragraph [8]).
	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, Ouderkirk and Hoffman in view of Kwon (2018/0275417), hereinafter Kwon. 
	In reference to claim 8, Shinohara does not disclose an additional lens element aligned with and coupled to the lens element, wherein the additional lens element is a rigid lens element and is separated from the display surface by a gap and wherein the lens element fills the gap.
	In the same field of endeavor Kwon discloses an display system in Fig. 23 with additional lens (300) element aligned with and coupled to the lens element (200), and the additional lens is separated from the display surface by a gap (distance separated by 200) and wherein the lens element (200) fills the gap.
	It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to utilize the additional lens element in Shinohara as taught by Kwon to image quality by suppressing moire phenomenon and mitigating an inversion phenomenon of the 3D images, by increasing image luminance for each viewpoint without modifying a structure of a display unit (paragraph [7]).  
	Shinohara does not disclose the additional lens element is a rigid lens but in the same field of endeavor, Ouderkirk discloses a lens of a head mounted display can be made by optical glass or ceramic, i.e. a rigid lens (col. 7, lines 16-20).
	It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to utilize the rigid lens in Shinohara as taught by Ouderkirk to provide high quality optical performance with a minimum of artifacts, and is also robust enough to withstand normal handling and usage typical for eyeglasses (col. 1, lines 36-40).   


 Allowable Subject Matter
Claims 9, 11-14, 20, 21 and 24 are allowed as indicated in the previous Office Action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 , 8 and 25 have been considered but are moot because the new ground as discussed above. With respect to the argument “… if Ouderkirk's lens sections were formed from a gel (as suggested by the Examiner), the lens sections would not hold their shape and leak out of the device, thus rendering the device inoperable. In response, Shinohara discloses the display panel and the convex lens housed in a housing of the support case  (see paragraph [27]).
	Therefore, the rejection of claims 1, 3, 8 and 25 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/DUC Q DINH/Primary Examiner, 
Art Unit 2692